(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
' Por cuanto, los apelantes han solicitado la desestimación del presente recurso: porque el alegato fué presentado fuera de tiempo; porque una moción solicitando prórroga para radicar dicho alegato también fué radicada fuera de tiempo; porque la apelación es frí-vola;
Pob cuanto, si bien la moción sobre prórroga fué denegada por el Juez Asociado Sr. Travieso como Juez de Turno en septiembre primero próximo pasado por no haberse solicitado nuevo término, los apelantes en su contra-moción radicada en octubre 28 han solici-tado tal término; y
Por cuanto, examinado el alegato de los apelantes no aparecen claramente frívolas las cuestiones planteadas;
Por tanto, se admite dicho alegato y se declara sin lugar la mo-ción de desestimación.
El Juez Presidente Sr. del Toro no intervino.